Citation Nr: 9921398	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for esophageal cancer, claimed 
as secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim on 
appeal.  The veteran, who had active service from May 1967 to 
March 1970, appealed that decision to the BVA and the case was 
referred to the Board for appellate review. 


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
esophageal cancer, claimed as a result of exposure to herbicides, 
is not supported by cognizable evidence showing that such a claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
esophageal cancer, claimed as a result of exposure to herbicides, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that his currently diagnosed esophageal 
cancer was incurred in service as a result of exposure to 
herbicides.  The veteran maintains that his treating physician 
states that the veteran is very young to have this type of 
cancer, and that the cancer "may very well have environmental 
triggers."  


The Board notes that the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984), which provides for 
presumptive service connection, does not preclude establishing 
service connection on principles of direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1045 (Fed.Cir. 1994).  In view of the 
Court's holding, the Board will consider the appellant's claims 
on both a presumptive basis and a direct basis.

Service connection is presumed for a number of diseases arising 
in veterans who have been determined to have been exposed to 
Agent Orange.  This list of diseases, however, does not include 
esophageal cancer.  See 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§§ 3.307; 3.309(e) (1998).  The inclusion of certain diseases, as 
opposed to others, within this list reflects a determination by 
the Secretary of Veterans Affairs (Secretary), based on sound 
medical evidence, that there exists a positive association 
between (A) the occurrence of those diseases in humans and (B) 
the exposure of humans to an herbicide agent.  See 38 U.S.C.A. 
§ 1116(b)(1).  Moreover, the Secretary, under the authority 
granted by the Agent Orange Act of 1991, specifically has 
indicated that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for a number of diseases for which 
the Secretary has not specifically determined a presumption of 
service connection applies.  See 61 Fed. Reg. 41442-41449 (1996).  

In view of the fact that esophageal cancer is not included among 
the presumptive diseases for Agent Orange exposure under 
38 C.F.R. §§ 3.307, 3.309(e), the Board must next determine 
whether service connection for the disorder is warranted on a 
direct basis.  Combee, 34 F.3d 1039, 1045.

At this point, before reaching the merits of the veteran's claim, 
the threshold question which must be answered in this case is 
whether the veteran has presented a 

well grounded claim for service connection.  A well grounded 
claim is a plausible claim, one which is meritorious on its own 
or capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be competent 
evidence of current disability (established by medical 
diagnosis); evidence of incurrence or aggravation of a disease or 
injury in service (established by medical, or in some cases lay, 
evidence); and competent evidence of a nexus between the 
inservice injury or disease and the current disability 
(established by medical evidence).  See generally Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997) cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).

The veteran's claim does not meet all of the three requirements 
for a well grounded claim and his claim must therefore be denied.  
Service medical records noted no complaints of or treatment for 
any disorder of the esophagus.  The veteran's separation 
examination report indicated no abnormality of the abdomen and 
viscera and there was no diagnosis of cancer.  Private treatment 
records indicate that esophageal cancer was diagnosed in June 
1997.  None of the veteran's private treatment records contain a 
medical opinion linking esophageal cancer with exposure to 
herbicides or to the veteran's service generally.  Indeed, the 
only piece of medical evidence to discuss the etiology of the 
disease, a June 1998 VA medical opinion, indicated that 
esophageal cancer was "thought to be secondary to chronic 
gastric reflux." 


The only other evidence that tends to show a connection between 
esophageal cancer and service consists of the veteran's own 
statements.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, such 
as a question of medical relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Because of the lack of competent evidence 
of a medical relationship to service, the claim for service 
connection for esophageal cancer is not well grounded and is thus 
denied.

The Board is aware of no circumstances in this matter that would 
put VA on notice that relevant evidence may exist, or could be 
obtained, that, if true, would make this claim "plausible."  
See generally McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The Board 
views its discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for a claim for 
service connection for the claimed disability.  Id.


ORDER

Entitlement to service connection for esophageal cancer, claimed 
as secondary to exposure to herbicides is denied.



		
JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

